ORDERED that the petition for review is granted and the matter is temporarily remanded to the Assignment Judge of Monmouth County who shall designate a judge to conduct a hearing that shall address the organizational activities of Norma Randolph outside of her employment within the context of Rule 1:17; and it is further
ORDERED that the Attorney General or his representative is designated to appear in these proceedings, present evidence and cross-examine witnesses on behalf of the Judiciary; and it is further
ORDERED that the judge shall make recommended findings of fact on the nature of the organizations involved, the activities and relationships of Norma Randolph with those organizations and the duties and activities of Norma Randolph as a court aide;’ and it is further
ORDERED that the judge shall file the recommended findings with the Clerk of this Court who shall, in turn, serve copies on the parties to the application; and it is further
ORDERED that the parties may file and serve written exceptions to the recommended findings within ten days of their receipt.